Title: From George Washington to Samuel Huntington, 31 January 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            Head Quarters New Windsor Jany 31st 81
                        
                        I have the honor to inclose Your Excellency the report of Major General Howe of his proceedings in
                            suppressing the mutiny of the Jersey line; in which all his measures were taken with decision and propriety.
                        Inclosed are also two other reports, of Major General Parsons and Lt Col. Hull of an enterprise against
                            Delancey’s corps at West Chester, in which with small loss on our side, the barracks of the corps and a large quantity of
                            forage were destroyed—fifty two prisoners and a considerable number of horses and cattle brought off, and a bridge across
                            Harlæm, under protection of one of the enemy’s redoubts, burnt. General Parsons’s arrangements were judicious and the
                            conduct of the officers and men employed upon the occasion intitled to the highest praise. The position of the corps, two,
                            or three miles within some of the enemy’s redoubts required address and courage in the execution of the enterprise. I have
                            the honor to be With perfect respect Yr Excellency’s Most Obedient & Most humble servant
                        
                            Go: Washington

                        
                    